Citation Nr: 1207952	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a trapezius myositis, claimed as thoracic spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1970 to December 1970 and on active duty from April 1984 to February 1987.  The Veteran also has various verified periods of active duty for training and inactive duty for training (INACDUTRA) with the Army National Guard through April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was most recently before the Board in July 2010, at which time the Board remanded the claims for further development.  The case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Cervical spine disability is etiologically related to the Veteran's active service.

2.  Trapezius myositis, claimed as disability of the thoracic spine, is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Trapezius myositis, claimed as thoracic spine disability, was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active military, naval or air service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In the context of reserve component service, the term "active military, naval or air service" includes any period of active duty for training in which the individual was disabled from a disease or injury and any period of inactive duty training during which the individual was disabled from an injury, if that injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Inactive duty for training (INACDUTRA) is defined as other than full-time duty performed by the Reserves.  38 U.S.C.A. § 101(23).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that he injured his cervical and thoracic spine when he fell off a gasoline truck during his active service in February 1987.  

The Board notes that the Veteran had ACDUTRA with the Army National Guard from August to December 1970, with no complaints or diagnosis of any spine disorder.  The Veteran also had full time service with the Army National Guard from April 1984 to February 1987.   A March 1984 examination upon entrance into active duty showed a normal spine.  A February 1987 sick call slip and a treatment record of the same date note complaints of upper back and neck pain after falling off a gasoline truck.  Subsequent periodic examinations in connection with further National Guard service in February 1988, October 1993, and October 1995 showed no evidence of abnormalities of the neck or spine.  Likewise, reports of medical history of the same dates show that the Veteran denied any recurrent back or neck pain.  

Annual Medical Certificates dated in May 1995, October 1995, March 1996, November 1996, August 1997, and November 1998 show that the Veteran did not report any current medical problems, nor did he report any medical problems occurring since the last periodic examination.  The Veteran was routinely found fully fit for National Guard duty.

An August 1998 X-ray examination did show mild degenerative changes in the cervical spine with slight narrowing of disc spaces and reactive spur.  The X-ray study was otherwise negative.

A May 2000 record from Basic Clinical Services, Inc., indicates that the Veteran had been seen on several occasions since August 1998 for complaints of left shoulder, neck and upper back pain that began six weeks prior to the initial August 1998 visit.  The Veteran reported a history of trauma after falling off a truck in February 1987.  A diagnosis of degenerative disc disease and spondylosis of C6-7 was provided and the physician opined that there was no doubt that the Veteran's cervical condition could be caused by the February 1987 trauma.

A VA X-rays performed in March 2001 revealed lower cervical spine degenerative disc disease and spondylosis.  

A December 2001 Annual Medical Certificate from the National Guard reflects that the Veteran was fully fit, with limitation due to cervical spine degenerative disease.  The Veteran was given a permanent profile.  A January 2002 National Guard Medical Duty Review Board shows that the Veteran was found to have a diagnosis of cervical spine degenerative disease and recommended that a permanent profile be given under U2.  

The Veteran was afforded a VA examination in February 2002, at which time the Veteran reported a permanent neck condition and complained of constant neck and low back pain.  The neck pain radiated into the upper extremities and was accompanied by a pinching-like sensation, stiffness, and difficulty rotating the neck.  After examination and review of the claims file, the examiner provided a diagnosis of cervical spondylosis and opined that there was not enough medical evidence in the Veteran's service medical records or the claims folder to establish a link between the February 1987 fall and his current neck disability evidenced on current X-ray studies.

A May 2002 VA treatment record shows treatment for complaints of back pain, being one week prior.  A diagnosis of muscle spasm was provided.

Records dating from May 2002 to January 2009 from the Rheumatology Center of Puerto Rico show treatment for neck pain.

A letter from J.F.I., M.D., dated in July 2002, indicates that the Veteran was under treatment at a rheumatology center for cervical disc disease, cervical myositis, lumbar myositis, L3-L4 disc disease, and lumbar spasm.  The physician noted that X-rays of the cervical spine in May 2002 showed cervical spasm, osteophytes and disc disease.  A July 2004 letter from Dr. I., notes continued treatment for severe cervical pain with limitation of motion of the cervical spine.

A May 2003 VA treatment record shows the Veteran sought treatment for cervical pain and was provided with a diagnosis of cervical spondylosis.

A June 2004 MRI of the cervical spine revealed disc bulges at C2-3, C3-4, C4-5, C5-6, and C6-7; bilateral neural foramina narrowing at C3-4, C4-5, C5-6, C6-7, and C7-T1; and bilateral aspophyseal joint facets osteoarthritis at C2-3, C3-4, C4-5, C5-6, C6-7, and C7-T1.

A May 2006 letter from Dr. I notes that the Veteran had a history of an accident falling from a gasoline truck in February 1987 with complaints of progressive pain and limitation of motion in the cervical spine, upper back, and left shoulder since his fall and worse in the last few years.  The physician opined that the Veteran's conditions were related to his accident while in the army.  Subsequent letters and treatment records from Dr. I., continued to show treatment for the Veteran's diagnosed cervical spine disabilities.

In August 2006, the Veteran sought VA treatment for chronic neck pain, described as "on and off" chronic pain.  A diagnosis of neck pain, degenerative disc disease was provided.  

A November 2006 X-ray study revealed degenerative spondylotic changes of the cervical spine, muscle spasm, and C6-7 foraminal stenosis.

A December 2006 letter from Dr. I., notes Veteran's history of falling from a truck in 1987, while on active duty.  The physician stated that he reviewed part of the Veteran's VA folder, and that since the Veteran's 1987 fall, the Veteran complained of progressive pain and limitation of motion of the cervical region, back region, and left shoulder.  The pain had become severe in the last few years, to the point that the Veteran experienced marked limitation of motion of the cervical region and shoulders.  The physician reiterated his opinions in a January 2007 follow-up letter. 

A March 2007 National Guard record indicates that the Veteran's cervical and lumbar myositis, left shoulder bursitis, and degenerative joint disease of the cervical spine were causing constant pain and limitation of the Veteran's duties performance.  A medical discharge was recommended.  

VA treatment records dated from 2007 to March 2009 reflect continued treatment for complaints of neck pain.  

The Veteran was afforded a VA examination in July 2009.  The Veteran reported that in 1987, he fell from a gasoline truck, at a height of 10 feet, and landed on his feet.  The fall was followed by a spell of dizziness, and he was taken to sick call for evaluation and treatment of the neck.  The Veteran currently reported pain in the neck and upper back that began in 1987.  The pain was described as pinching pain in the neck and upper back.  A March 2009 MRI reviewed by the examiner showed multilevel degenerative changes of the cervical spine.  The examiner provided diagnoses of cervical degenerative joint disease, cervical degenerative disc disease, and trapezius myositis.

The examiner stated that there was evidence that the Veteran had a fall from a gasoline truck, from a height of 10 feet, and landed on his feet.  After the fall he was treated conservatively for trapezius spasms.  However, there was no evidence in any service treatment record or in the claims folder of trauma to the cervical spine due to that incident.  Further, there was no cervical spine treatment or diagnosis for more than 10 years after his discharge from military service.  Thus findings of cervical degenerative joint disease and degenerative disc disease more than 10 years after release from military service are not necessarily from the documented fall.  

Therefore the examiner opined that cervical degenerative joint disease and degenerative disc disease, as well as trapezius myositis are not at least as likely as not secondary to the fall from the gasoline truck since there was no evidence of continuity of symptoms of a cervical condition.  There was not enough medical evidence in the service medical records or claims folder to establish a link between the fall and his current cervical spine disability as shown on X-ray and MRI.  

In the Board's opinion, the evidence in favor of the Veteran's claims is at least in equipoise with that against the claim.  In this regard, the Board notes that the service treatment records confirm that the Veteran was treated for neck and upper back pain as a result of the fall in February 1987.  There are multiple private medical opinions linking the Veteran's current back disability, diagnosed as trapezius myositis, and his current cervical spine disability to the in-service fall.  While there are VA medical opinions against the claims, the Board has not found those opinions to be more persuasive than those supporting the claims.  In this regard, the Board notes that the negative VA opinions are primarily based on the absence of medical evidence documenting a continuity of symptomatology following the in-service fall.  Symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

On the other hand, the private opinions supporting the claim are based in part on the history provided by the Veteran.  Although the Veteran did not report ongoing problems in connection with his periodic  examinations in the National Guard, the Board has not found this to be a sufficient basis to find the Veteran to be not credible.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that service connection is in order for the Veteran's cervical spine disability and trapezius myositis.


ORDER

Service connection for a cervical spine disability is granted.

Service connection for trapezius myositis, claimed as a thoracic spine disability, is granted.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


